DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
cooling unit (e.g. claims 1, 13, 14) - e.g. half of a casting mold (page 8)
supporting element (e.g. claims 1, 13, 14) - e.g. a block containing the depression and passages (ref 13)
connecting element (e.g. claims 1, 13, 14) - e.g. an oblong pin (page 7)
release unit (e.g. claim 1) - e.g. a mechanical screw or fluidic release mechanism (page 4)
auxiliary element (e.g. claim 7) - e.g. a screw (page 4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
clamping means (e.g. claim 1) - noting that the claims recite that the clamping means are formed by a head on an upper face of the connecting element and a recess in or on the cooling unit.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Steven Hertzberg on 2/18/2022.
The application has been amended as follows:

Claim 1:
A clamping system for fastening a cooling unit on a circulating supporting element of a caterpillar-type casting machine, the system comprising:
the cooling unit and the circulating supporting element, wherein a depression is formed inside the supporting element,
at least one connecting element[[,]] having a longitudinal axis and which is pre-tensioned in [[its]] a longitudinal direction by a spring, the connecting element being displaceably mounted in said depression in a direction of [[its]] the longitudinal axis of the connecting element and accommodated together with the spring, and
clamping means, by which the cooling unit is fastenable on the supporting element,

the clamping means is formed by a head provided on an upper end face of the connecting element and a recess, which is provided on or in the cooling unit and can be brought into interaction with the head,
wherein the connecting element is pre-tensioned by the spring toward the supporting element and is thus transferred into a clamping position, in which the cooling unit, when the head of the connecting element is engaged with the recess provided on or in the cooling unit, is automatically clamped with the supporting element; and
wherein a release unit is provided on or in the supporting element, the release unit enabling the connecting element to move against [[its]] the spring pre-tension into a 

Claim 13:
It is noted that claim 13 was erroneously given the status indicator “canceled” instead of --amended--.
A method for attaching and detaching a cooling unit on a circulating supporting element of a caterpillar-type casting machine, wherein the cooling unit is fastened on the supporting element by at least one connecting element, which is pre-tensioned in [[its]] a direction of a longitudinal axis of the connecting element by a spring, the method comprising:
engaging a head on an upper end face of the connecting element with a recess provided on or in the cooling unit, said engaging step including:
displaceably mounting the connecting element within the supporting element in [[a]] the direction of the longitudinal axis of the connecting element;
pre-tensioning the connecting element with the spring toward the supporting element such that displacement in the direction of the longitudinal axis of the connecting element defines a clamping position in which the cooling unit, when the head of the connecting element is engaged with the recess provided on or in the cooling unit, is automatically clamped with the supporting element; and
wherein said detaching of the cooling unit includes:
providing a fluid under pressure to a lower end face of the connecting element, wherein the connecting element is moved against [[its]] the spring pre-tension in the direction of the longitudinal axis of the connecting element into a release position, in which clearance results between the head of the connecting element and the recess provided on or in the cooling unit such that the cooling unit is removable from the supporting element.

Claim 14:
a direction of a longitudinal axis of the connecting element by a spring, with the supporting element, by a head provided on an upper end face of the connecting element being engaged with a recess provided on or in the cooling unit, the method comprising:
displaceably mounting the at least one connecting element within the supporting element in [[a]] the direction of the longitudinal axis of the connecting element,
providing a fluid under pressure to a lower end face of the connecting element, wherein the connecting element is moved against its spring pre-tension in the direction of the longitudinal axis of the connecting element into a release position, in which clearance results between the head of the connecting element and the recess provided on or in the cooling unit such that the cooling unit is removable from the supporting element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to recite the subject matter of claims 5 and 6, and claim 13 has been amended to incorporate allowable subject matter from claim 14. Claims 6 and 14 were previously indicated as allowable for the reasons discussed in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726